DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.

Claim Rejections - 35 USC § 103
Claims 1 – 3, 5 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al (WO 2014/104334, using machine translation).
Claim 1: WATANABE discloses (see entire document) a molding resin sheet comprising:
 layer C containing a polycarbonate resin c ([0103], [0106]-[0108], claim 10) [reading on the claimed base material containing a polycarbonate resin a1];
 high-hardness layer A containing resin a ([0028], [0036]-[0030]) [reading on the claimed high-hardness resin]; and
 hard coat layer B ([0089], [0091]) [reading on the claimed hard coat layer].
The high-hardness layer A is placed between layers C and B (fig 1(b), [0150]) [as claimed].
The glass transition temperature difference between layers A and C is within 30oC or less, preferably 25oC or less, more preferably 20oC or less ([0078], [0117], [0119], [0120], claim 5) [reading on the claimed -10 to 40oC]. Table 1 ([0174]) shows examples of a 10oC difference between A and C [meeting the claim].

The pencil hardness of the surface of resin layers A and B is 3H or more and 5H or more, respectively (abstract, [0021], table in [1074], claims 1-4 and 6) [wherein the rejection applies to the overlapping range of HB or harder for the high hardness resin]. WATANABE fails to teach 2H-4H for the hard coat. However:
Regarding the claimed HB or harder, for the part of the range of the pencil sharpness not covered by WATANABE, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051.
Regarding both the claimed HB or harder and the claimed 2H-4H for the hard coat, WATANABE discloses the importance of having good surface hardness ([0025]); discloses, for instance, that if the pencil hardness of the high-hardness resin a of layer A is less than 2H, one can increase the thickness of layer B to make it difficult to dent layer A ([0029]); and discloses that one can set the pencil hardness by the type of polymer used, such as an acrylic-based matrix ([0079]). In light of all the above disclosure, it would have been obvious to one of ordinary skill in the art to have been motivated to vary the pencil hardness of the layers A and B depending on the desired or needed surface hardness, the type of resin used, and the thickness of base layer C, and have thus arrived at the present range of HB or more and of 2H-4H. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).

Regarding the amendment requiring that the polycarbonate content in the base material layer is 100% of the base material, WATANABE discloses that Layer C can be comprised solely of polycarbonate [i.e., 100% polycarbonate] while high-hardness layer A comprises two polymers or, vice-versa, layer C can comprise a combination of polycarbonate with another polymer in a ratio of 90:10 while layer A is comprised of only one polymer, which is done in order to ensure that the glass transition temperature difference between resins A and C approaches 30oC or less ([0104], [0105], [0120], [0121], [0141], claim 10). More explicitly, WATANABE discloses that polycarbonate is particularly preferable for the base C, but when a mixture of two  or more kinds of resins are used and they are incompatible with each other, the body integration rate is the highest ([0104]) [thus showing that one can use polycarbonate alone or a mixture]; and WATANABE discloses that in order to keep the desired absolute value of the difference in the Tg one would blend resins having different Tg’s to a form a mixture in the resin (a) “and/or” in resin (c) ([0120], [0121]) [thus showing a choice for resin (c) of base layer C to be pure polycarbonate or to be a blend] . Accordingly, it would have been obvious to one of ordinary skill in the art to have chosen 100% polycarbonate resin (c) for the base material of layer C as a matter of design choice, wherein WATANABE discloses a choice of pure polycarbonate or a mixture of polycarbonate with another resin for the base layer.

Claims 2-3:  The polycarbonate c is an aromatic polycarbonate such as made from bis(hydroxyphenyl)propane ([0103], [0106]-[0108], claim 10) [reading on the claimed polycarbonate].
Claims 5-6: The  high-hardness resin A is a copolymer containing a (meth)acrylic ester and vinyl  units, represented below ([0036]-[0040]) [meeting claims 5 and 6]: 

    PNG
    media_image1.png
    518
    1129
    media_image1.png
    Greyscale

Claim 7: The thickness of the laminate is 0.1-1.5 mm ([0149]) and wherein the thickness of the hard coat B is only 5 - 20 microns ([0102]), leaving a thickness for A plus C of approx. 0.1–1.5 mm (wherein the rejection applies to the overlapping range].
Claim 8: WATANABE discloses a ratio of C:A of preferably 4:1 or more ([0147]) [reading on the claimed 75-99%].	
Claim 9: The hard coat layer B is an acrylic hard coat ([0089], [0091]) [as claimed].
Claim 11: WATANABE discloses a molded resin article molded using the resin sheet (Title, [0159], claim 13) [as claimed].

 Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered but they are not persuasive. 

Applicant submits that claim 1 has been amended to read that the hard coat layer has a pencil hardness of 2H-4H but that WATANABE requires a surface of the resin layer B to be 5H or more; that table 1 shows examples of 5H to 8H.
Applicant’s argument has been considered but is not persuasive:
It has been settled that:
 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and 
Merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Specifically, WATANABE discloses the importance of having good surface hardness ([0025]); discloses, for instance, that if the pencil hardness of the high-hardness resin a of layer A is less than 2H, one can increase the thickness of layer B to make it difficult to dent layer A ([0029]); and discloses that one can set the pencil hardness by the type of polymer used, such as an acrylic-based matrix ([0079]). In light of the above, one of ordinary skill in the art would have been motivated to vary the pencil hardness of the hard coat B, through routine experimentation, depending on the desired or needed surface hardness, the type of resin used, and the thickness of base layer C, and have thus arrived at the present range of  2H-4H. 
Applicant is invited to show new and unexpected results when the pencil hardness is 2H-4H rather than 5H.

Applicant submits that claim 1 has been amended to read that the content of polycarbonate resin (a1) in the base layer is 100% but that WATANABE discloses that base layer C is a mixture of polycarbonate and other resins, as per paragraphs [0123] and [0124]; and that there are no working examples using 100% polycarbonate in WATANABE; that other resins are indispensable to reduce the Tg of the polycarbonate, according to WATANABE.
Applicant’s argument has been considered but is not persuasive:
A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972).
Although WATANABE’s examples use a mixture of polycarbonate with another resin and thus seems to be a preferred embodiment, WATANABE, unfortunately, nonetheless discloses that either layer A or layer C or both layers A and C can include an additional resin, which means that either A or C can be made of a single resin. See paragraphs [0120] and [0121]. WATANABE also discloses that polycarbonate is particularly preferable, but when a mixture of two  or more kinds of resins are used and they are incompatible with each other, the body integration rate is the highest ([0104]), which also shows that one has a choice of either pure polycarbonate or a mixture of polycarbonate and another resin.
Part of paragraph [0120] is shown below:
Examples of the method for keeping the absolute value of the difference in the glass transition temperature between the resin layer A and the resin layer C within 30 ° C. include the following methods. (1) In the thermoplastic resin composition a and / or the thermoplastic resin composition c, a resin layer is formed by blending thermoplastic resins having different glass transition temperatures to form a mixture of at least two or more kinds of thermoplastic resins.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765